In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00059-CV
        ___________________________

JASHON PAGE AND MICHEAL PAGE, Appellants

                       V.

  CERBERUS SFR HOLDINGS, L.P., Appellee



   On Appeal from County Court at Law No. 1
            Tarrant County, Texas
        Trial Court No. 2018-008835-1


  Before Sudderth, C.J.; Gabriel and Womack, JJ.
   Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

       In this forcible detainer case, appellants Jashon Page and Micheal Page filed

their notice of appeal on February 22, 2019.          After this court learned that the

constable had executed the writ of possession on March 11, 2019, and turned

possession of the premises at issue in this case over to appellee, we informed the

Pages that this court was concerned that this appeal was now moot and that we lacked

jurisdiction over the appeal. See Daftary v. Prestonwood Mkt. Square, Ltd., 399 S.W.3d
708, 711 (Tex. App.—Dallas 2013, pet. denied) (holding that a forcible detainer case

becomes moot upon appellant’s loss of property unless appellant holds and asserts a

meritorious claim of right to current, actual possession); see also Marshall v. Hous. Auth.

of City of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006) (reasoning that when a case

becomes moot on appeal, a reviewing court must dismiss the appeal).

       We further informed the Pages that unless they or any party desiring to

continue the appeal filed with this court on or before July 29, 2019, a response

showing grounds for continuing the appeal, we could dismiss the appeal for want of

jurisdiction.   See Tex. R. App. P. 42.3(a), 43.2(f), 44.3.     No response was filed.

According, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),

(c), 43.2(f).


                                                        Dana Womack
                                                        Justice

Delivered: August 29, 2019
                                            2